                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

  UNITED STATES OF AMERICA,                        )
                                                   )
            Plaintiff/Respondent,                  )     Criminal Action No. 5: 15-113-DCR
                                                   )                     and
  V.                                               )      Civil Action No. 5: 19-060-DCR
                                                   )
  CHRISTOPHER EVERETT ALLEN,                       )                 JUDGMENT
                                                   )
            Defendant/Movant.                      )

                                       *** *** *** ***

       In accordance with the Memorandum Opinion and Order entered on this date, and

pursuant to Rule 58 of the Federal Rules of Civil Procedure, it is hereby

       ORDERED and ADJUDGED as follows:

       1.       Judgment is entered in favor of the United States with respect to all issues raised

in this collateral proceeding.

       2.       This proceeding (Civil Action No. 5: 19-060-DCR) is DISMISSED and

STRICKEN from the Court’s docket.

       3.       A Certificate of Appealability shall not issue.

       4.       This is a FINAL and APPEALABLE Judgment and there is no cause for delay.




                                               -1-
Dated: April 2, 2020.




                        -2-
